Exhibit United States Bankruptcy Court In re: ESPRE Solutions, Inc. , Debtor Case No. 09-30572-HDH-11 SUMMARY OF SCHEDULES Indicate as to each schedule whether that schedule is attached and state the number of pages in each. Report the totals from Schedules A, B, D, E, F, I, and J in the boxes provided. Add the amounts from Schedules A and B to determine the total amount of the debtor’s assets. Add the amounts of all claims from Schedules D, E, and F to determine the total amount of the debtor’s liabilities. Individual debtors also must complete the “Statistical Summary of Certain Liabilities and Related Data” if they file a case under chapter 7, 11, or 13. NAME OF SCHEDULE ATTACHED (YES/NO) NO. OF SHEETS ASSETS LIABILITIES OTHER A - Real Property Yes 1 $0.00 B - Personal Property Yes 5 $4,053,028.99 C - Property Claimed as Exempt No 0 D - Creditors Holding Secured Yes 2 $6,036,286.00 Claims E - Creditors Holding Unsecured Yes 4 $13,417.98 Priority Claims (Total of Claims on Schedule E) F - Creditors Holding Unsecured Yes 3 $545,495.51 Nonpriority Claims G - Executory Contracts and Yes 5 Unexpired Leases H – Codebtors Yes 1 I - Current Income of Individual No 0 $ Debtor(s) J - Current Expenditures of No 0 $ Individual Debtors(s) TOTAL 21 $4,053,028.99 $6,595,199.49 In re ESPRE Solutions, Inc. , Debtor Case No. 09-30572-HDH-11 SCHEDULE A – REAL PROPERTY Except as directed below, list all real property in which the debtor has any legal, equitable, or future interest, including all property owned as a cotenant, community property, or in which the debtor has a life estate. Include any property in which the debtor holds rights and powers exercisable for the debtor’s own benefit. If the debtor is married, state whether the husband, wife, both, or the marital community own the property by placing an “H,” “W,” “J,” or “C” in the column labeled “Husband, Wife, Joint, or Community.” If the debtor holds no interest in real property, write “None” under “Description and Location of Property.” Do not include interests in executory contracts and unexpired leases on this schedule. List them in Schedule G - Executory Contracts and Unexpired Leases. If an entity claims to have a lien or hold a secured interest in any property, state the amount of the secured claim. See Schedule D. If no entity claims to hold a secured interest in the property, write “None” in the column labeled “Amount of Secured Claim.” If the debtor is an individual or if a joint petition is filed, state the amount of any exemption claimed in the property only in Schedule C - Property Claimed as Exempt. DESCRIPTION AND LOCATION OF PROPERTY NATURE OF DEBTOR’S INTEREST IN PROPERTY H W J C CURRENT VALUE OF DEBTOR’S INTEREST IN PROPERTY, WITHOUT DEDUCTING ANY SECURED CLAIM OR EXEMPTION AMOUNT OF SECURED CLAIM None (Report also on Summary of Schedules)Total » $0.00 In re ESPRE Solutions, Inc. , Debtor Case No. 09-30572-HDH-11 SCHEDULE B – PERSONAL PROPERTY Except as directed below, list all personal property of the debtor of whatever kind. If the debtor has no property in one or more of the categories, place an “x” in the appropriate position in the column labeled “None.” If additional space is needed in any category, attach a separate sheet properly identified with the case name, case number, and the number of the category. If the debtor is married, state whether the husband, wife, both, or the marital community own the property by placing an “H,” “W,” “J,” or “C” in the column labeled “Husband, Wife, Joint, or Community.” If the debtor is an individual or a joint petition is filed, state the amount of any exemptions claimed only in Schedule C - Property Claimed as Exempt. Do not list interests in executory contracts and unexpired leases on this schedule.
